Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Effective Filing Date of the Claimed Subject Matter
	The earliest disclosure of Applicants claimed invention where the filler is a dopant is found in application 14/864,498, which has a filing date of 9/24/15.  For purposes of applying prior art, claims 28 and 37 will be given the earliest filing date of 2/28/14, which is the filing date of provisional application 14/634,814, which is the earliest application in this patent family which teaches the subject matter of claims 28 and 37.  However, claims 29-36 and 38-47 are given the effective filing date of 9/25/15, since the subject matter recited in these claims were first taught in application 14/864,498, which has three provisional applications, filed on 9/25/14.

Claim Interpretation
	Independent claims 28 and 37 are product-by-process claims.  Independent claim 28 recites the limitation “polymer derived SiC particles” and independent claim 37 recites the limitation “polymer derived SiOC particles”.  However, these limitations are product-by-process limitations.  For product-by-process claims, patentability is based on the product itself, and not on the method of its production [MPEP 2113 (I)].  Because independent claims 28 and 37 are drawn to a highly pure (<0.001% impurities, not including the added filler/dopant), the position is taken by the Examiner that such a highly pure SiC or SiOC (>99.999% purity), made from a process which does not include the addition of polymer derived SiC or SiOC particles, but rather by a process which employs non-polymer derived SiC or SiOC particles, would be expected to be substantially similar.  The burden of proof to show any potential differences between a polymer-derived SiC or SiOC particle and a non-polymer-derived SiC or SiOC particle falls on Applicants, since the Patent Office does not have any testing facility to make any physical and/or chemical measurements.   

Claim Objections
	Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 40 be found allowable, claim 41 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 46 is objected to.  The limitation “pyrolyzing the creed SiOC plastic” should be amended to “pyrolyzing the cured SiOC plastic”.  Additionally, the limitation “polysilocarb” should be amended to --polysilocarb (SiOC)-- for better clarity since the claim later recites the limitation “cured SiOC plastic”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 33, 42, and 47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 33, 42, and 47 recite that the predetermined property of the filler is a p-n junction.  It is unclear how a filler can impart a predetermined property of a p-n junction.  A p-n junction requires the presence of two different dopants/fillers.  A single filler is not believed to satisfy this predetermined property.  Correction and/or clarification is required.
Claims 28-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “a filler bound into the ceramic” is unclear.  The term “bound into” is unclear.  This term could mean that the filler is chemically bound into the ceramic.  This term could also mean that the filler is physically bound into the ceramic.  Further, claim 28 requires that the particles have less than 0.001% impurities.  Does this mean that the amount of filler present in the particles must also be less than 0.001%?  If the filler is present in amounts above 0.001%, then (d) of claim 28 would need to be amended to indicate that the impurities do not comprise the filler.
Claims 37-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “a filler bound into the ceramic” is unclear.  The term “bound into” is unclear.  This term could mean that the filler is bonded to the ceramic chemically.  This term could also mean that the filler is bonded to the ceramic physically.  Further, claim 28 requires that the particles have less than 0.001% impurities.  Does this mean that the amount of filler present in the particles must also be less than 0.001%?  If the filler is present in amounts above 0.001%, then (d) of claim 37 would need to be amended to indicate that the impurities do not comprise the filler.
Claims 37-45 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 37 is drawn to a filled polysilocarb composition which is comprised of polymer derived SiOC particles which consist essentially of a ceramic having a filler bound into the ceramic.  It is understood at this part in the claim that the ceramic is an SiOC ceramic which includes a filler.  However, step c of claim 37 recites that the filler is selected to provide a predetermined property to a silicon carbide wafer.  The claim does not make it clear how SiOC particles comprising a filler translates to a silicon carbide wafer (which would not be an SiOC material.  Additionally, it is unclear whether the filled SiOC ceramic is meant to be applied to a silicon carbide water or if the filled SiOC ceramic is converted to a silicon carbide wafer.  Claim 37 does not make this distinction.  Correction and/or clarification is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN-103708463).  Copies of the original and a machine translation are included with this Office action.
He teaches a preparation method for the synthesis of high-purity silicon carbide on the kilogram-scale.  The high purity silicon carbide powder is taught as having a purity of greater than 99.9998% (paragraph 0023 of the machine translation), which satisfies the impurity limitation of claim 28.  Additionally, He speaks to preparing n-doped and p-doped silicon carbide (paragraph 0052).  A n-type or p-type dopant is filler which changes the property of an analogous undoped silicon carbide powder.  The n-type or p-type dopants adjust the band gap, imparts a semiconducting feature, and is an n-type or p-type dopant, which satisfies the predetermined properties of claims 29-32 and 34-36.  While He does not start with polymer derived SiC particles as required by claim 28, the limitation “polymer derived SiC particles” is a product-by-process limitation.  As stated above, He may be relied upon despite preparing SiC particles which is not derived from a polymer, especially since the purity of the particles as claimed and as taught by He is so high.  

Claims 46 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 2014/0194272) as evidenced by Dernovsek et al. (JP 2004/006347).
Schmidt teaches a method of preparing a doped silicon carbide ceramic material in which a polysilocarb precursor, namely a polycarbosiloxane which is inherently an SiOC material, is mixed with a dopant which is a compound which introduces Si-O-M bonds within the cured SiOC.  Schmidt teaches in paragraph 0041 that a starting polycarbosiloxane (SiOC) precursor, which is a liquid, is added to a solvent to form a solution.  The solution also comprises an amount of a metal alkoxide which undergoes a reaction with the polycarbosiloxane precursor and is cured to form a solid or semi-solid reaction product, which is designated as a preceramic polycarbosiloxane material.  Schmidt teaches that the preceramic polycarbosiloxane material is thermally converted to a ceramic material by heating to 1000 °C in argon, then crushed to a particulate material, then subjected to further heating at 1500 °C in argon or air (paragraph 0044).  While Schmidt does not explicitly teach that the resulting product prepared in the manner of paragraph 0041 is a silicon carbide ceramic, one of ordinary skill in the art would have expected such a step to product a SiC ceramic given the teachings of Dernovsek et al.  Specifically, on page 5, Dernovsek et al. teaches that heating a polysilocarb material to 1000 °C affords an SiOC ceramic material.  Further heating to 1200 °C forms a silicon carbide ceramic material.  Therefore, following the embodiment taught by Schmidt, the polysilocarb material/polycarbosiloxane material, which comprises some metallosiloxane, when heated to 1500 °C, would be expected to form a silicon carbide material which has some metal bound into the SiC ceramic.  Step d of claim 46 is an intended use claim.  The final metal-containing silicon carbide ceramic material taught by Schmidt need only be capable of being formed into a silicon carbide wafer material.  The presence of a small amount of metal would be expected to adjust the resulting silicon carbide material to afford at least one of the predetermined properties recited in claim 47.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766